PER CURIAM.
Much of the previous history of this case is set out in 217 F.Supp. 401 (E.D.Pa.1962), id., 404 (E.D.Pa.1963) and 223 F.Supp. 489 (E.D.Pa.1963), and need not be repeated here. The agreement was reformed in accordance with the opinion last cited and as required by it. See id. supra, 496. An examination of the record and of the briefs and consideration of the oral arguments lead us to the conclusion that the court below committed no error. Consequently, the order of the court below requiring judgment to be entered for the defendants and dissolving the injunction restraining the transfer of money from the royalty fund will be affirmed.